

	

		II

		109th CONGRESS

		1st Session

		S. 750

		IN THE SENATE OF THE UNITED STATES

		

			April 11, 2005

			Mr. Kyl introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to allow look-through treatment of payments between related foreign

		  corporations. 

	

	

		

			1.

			Look-through treatment of payments between related controlled

			 foreign corporations under the foreign personal holding company rules

			

				(a)

				In general

				Section 954(c) of the

			 Internal Revenue Code of 1986 (relating to foreign personal holding company

			 income) is amended by adding at the end the following new paragraph:

				

					

						(6)

						Look-thru rule for related controlled foreign

				corporations

						For purposes of this

				subsection, dividends, interest, rents, and royalties received or accrued from

				a controlled foreign corporation which is a related person shall not be treated

				as foreign personal holding company income to the extent attributable or

				properly allocable (determined under rules similar to the rules of

				subparagraphs (C) and (D) of section 904(d)(3)) to income of the related person

				which is not subpart F income. For purposes of this paragraph, interest shall

				include factoring income which is treated as income equivalent to interest for

				purposes of paragraph (1)(E). The Secretary shall prescribe such regulations as

				may be appropriate to prevent the abuse of the purposes of this

				paragraph.

					.

			

				(b)

				Effective date

				The amendment made by this

			 section shall apply to taxable years of foreign corporations ending after

			 January 1, 2005, and to taxable years of United States shareholders with or

			 within which such taxable years of foreign corporations end.

			

